DETAILED ACTION
	The amendment filed on 4/19/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5-9, and 11-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Satoh et al. (US 7,308,853 B2).
Regarding claim 2, Satoh et al. discloses an image recording device (Figure 5) comprising: 
a recording unit (115, Figure 1) configured to record an image on a sheet; and 

a guide surface (top surface of 37, Figures 7 and 9A) defining a part of a path, the guide surface being configured to guide the sheet; 
a surface (bottom surface of 37, Figures 7 and 9A) opposite to the guide surface; 
an opening (37a located directly between the middle 37b’s, Figure 7) formed from the surface opposite to the guide surface to the guide surface; 
a first roller (one of 32-2); and 
a second roller (other of 32-2), wherein the opening is positioned between the first roller and the second roller in a direction (Figure 7) perpendicular to a direction of conveyance of the sheet (conveyance in is direction X and the direction is in direction Y in Figure 7). 

    PNG
    media_image1.png
    576
    785
    media_image1.png
    Greyscale

Regarding claim 3, Satoh et al. further comprising, a sheet feeder (3) including: 

a feed roller (11) supported by the other end portion of the feed arm and configured to feed the sheet toward the recording unit (Figures 1 and 5). 
Regarding claim 5, Satoh et al. discloses wherein the direction is parallel to the pivot axis of the feed arm (Figure 5, into the page). 
Regarding claim 6, Satoh et al. discloses wherein the first roller, the opening and the second roller are aligned in the direction (Figure 7, top to bottom). 
Regarding claim 7, Satoh et al. discloses wherein the guide further includes another opening (37b with second roller in it, Figure 7) positioned between the opening and the second roller. 
Regarding claim 8, Satoh et al. discloses wherein at least a portion of a surface of the first roller is exposed from the guide surface (Figure 5). 
Regarding claim 9, Satoh et al. discloses wherein at least a portion of a surface of the second roller is exposed from the guide surface (Figure 5). 
Regarding claim 11, Satoh et al. further comprising a tray (10, Figure 1) including a sheet holding surface (top surface of 10) configured to hold the sheet thereon (Figure 1). 
Regarding claim 12, Satoh et al. discloses wherein the tray is movable to and from a feed position (column 12 lines 1-43), and the feed roller is configured to feed the sheet from the tray in the feed position, and the feed arm is configured to pivot toward 
Regarding claim 13, Satoh et al. discloses wherein the tray is movable to and from a feed position (column 12 lines 1-43), and the feed roller is configured to feed the sheet from the tray in the feed position (Figure 1), and the feed arm is configured to pivot toward the second arm position in response to the tray moving away from the feed position (column 9 lines 44-51, column 12 lines 44-55, and MPEP 2114 II, Satoh et al. is fully capable of operating this way and therefore meets the limitation). 
Regarding claim 14, Satoh et al. discloses wherein the sheet feeder is entirely outside the opening of the guide when the feed arm is in the first arm position (Figure 5, sheet feeder is never inside the opening and therefore always outside the opening). 
Regarding claim 15, Satoh et al. discloses wherein the guide surface is configured to guide the sheet having the image recorded thereon along the path back toward the recording unit (the guide surface of Satoh et al. is fully capable of guiding a sheet along the path, regardless of direction, see Figure 5 and MPEP 2114 I and II). 
Regarding claim 16, Satoh et al. discloses wherein the guide further includes a downstream guide surface (Figure 17, left side) angled to the guide surface and downstream of the guide surface in a direction in which the sheet is guided, the downstream guide surface defining a part of the path (Figure 17).
Allowable Subject Matter
Claims 4, 10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art, Satoh et al., does not disclose a portion of the sheet feeder capable of being positioned in the opening (claims 4 and 10) or the guide configured to pivot about the pivot axis (of the feed arm, claim 17-19).  Eskey, US 6,892,048 B2, discloses a feed arm that is also a guide (Figure 1(a)) but does not disclose the claimed guide surface with the opening and first and second rollers.  The Examiner found no reason to combine Satoh et al. and Eskey, or to modify Satoh et al. to have the feeder positioned in the opening or the guide pivot about the pivot axis of the feed arm.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on roller 32-3 for any teaching or matter specifically challenged in the argument.
Applicant argues that Satoh et al. only discloses one 32-3 roller.  The rejection has been changed based on the amendment to use roller 32-2 which corresponds with the openings 37b relied on and highlighted in Figure 7, above.  Satoh et al. discloses plural rollers 32-3.  While Figure 12 does show only one roller for each 32-1, 32-2, and 32-3, Figure 5 clearly shows two rollers 32-2 and at least column 13 lines 63-66 “second transporting rollers 32-2”.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649